DETAILED ACTION

This action is in response to the amendment and arguments filed on 10/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4, 6-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent 5157321) in view of Cui et al. (US Patent 9621038). 	Regarding claim 1, Kato et al. discloses (see fig. 2) an integration circuit comprising: a current source (16a); a capacitor (16g) connected in series with the current source (series connection with 16a); a voltage source bias (Vc2) connected in series with the capacitor (series connection with 16g); a switch (16j) configured to connect a first node between the current source and the capacitor and a second node between the capacitor and the voltage source bias (connection of 16j between 16a/16g and 16g/Vc2); and a switch control logic unit (16h) configured to control an on / off operation of the switch (output from 16h to base of 16j), wherein an integral operation is performed by the current source and the capacitor by supplying the current to the capacitor when the switch is turned off (when 16j is off, 16a can supply current to 16g). 	Kato et al. does not disclose a current source configured to supply a variable current based on a difference between a reference voltage VREF and a current sensing voltage Vcs that increases for a predetermined time. 	Cui et al. discloses (see fig. 4) a current source (current source connected to SW3) is configured to supply a variable current based on a difference between a reference voltage VREF (2VREF) and a current sensing voltage Vcs (VCS) that increases for a predetermined time (see fig. 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the  a turn-on time of the switch not changing when a transfer conductance value (gm) of the current source is changed or when a size of the capacitor is changed. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the turn-on time of the switch not change when a transfer conductance value (gm) of the current source is changed or when a size of the capacitor is changed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kato et al. to include the features of having a constant turn-on time because it’s used to ensure no interruptions in operation, thus increasing operational efficiencies. 	Regarding claim 8, Kato et al. disclose the claimed invention except for an operating time of the integration circuit not changing when a transfer conductance value (gm) of the current source or a size of the capacitor is changed. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the operating time of the integration circuit not change when a transfer conductance value (gm) of the current source or a size of the capacitor is changed., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).REF and a current sensing voltage Vcs that increases for a predetermined time.	Cui et al. discloses (see fig. 2) an off-time controller (265) configured to count an off-time based on an output of a comparator (265 connection to output from 263); and a switch driver (266) configured to control an operation of a switch based on the output of the comparator and the off-time controller (operation of 266 controlling 240 based on outputs from 265 and 263), and wherein a current source (current source connected to SW3) is configured to supply a variable current based on a difference between a reference voltage VREF (2VREF) and a current sensing voltage Vcs (VCS) that increases for a predetermined time (see fig. 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kato et al. to include the features of Cui et al. because it’s used as a means for to perform real time control/adjustments, which can increase operational efficiencies. 	Regarding claim 15, as best understood, Kato et al. does not disclose that the integration circuit is configured to operate based on an output signal of the off-time controller. 	Cui et al. discloses (see fig. 2) that an integration circuit (262) is configured to operate based on an output signal of the off-time controller (output from 265 used in controlling operation of 240, which produces the current sensed by 262). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kato et al. to include the features of REF and a current sensing voltage Vcs that increases for a predetermined time. 	Cui et al. discloses (see fig. 4) a single current source (current source connected to SW3) configured to supply a variable current based on a difference between a reference voltage VREF (2VREF) and a current sensing voltage Vcs (VCS) that increases for a predetermined time (see fig. 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kato et al. to include the features of Cui et al. because it’s used as a means for to perform real time control/adjustments, which can increase operational efficiencies.  	
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 9, the prior art fails to teach or disclose a control method of an integration circuit, the method comprising: supplying, by the current source, a variable current based on a difference between a reference voltage VREF that remains constant and a current sensing voltage Vcs that increases for a predetermined time, to the capacitor to perform an integral operation; performing a turn-on operation of the switch when an integral value of the integral operation and the voltage source bias are equal; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 5, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838